DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 11/16/2021 to claims 23, 38 and 47 have been entered. Claims 27 and 32 have been canceled. Claims 48-50 have been added. Claims 1-2, 11, 14, 15, 17, 18, 21, 23-26, 28, 33, 37, 38 and 47-50 remain pending, of which claims 1-2, 11, 14, 15, 17, 23-26, 28, 33, 37, 38 and 47-50 are being considered on their merits. Claims 18 and 21 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 11, 14, 15, 17, 23-26, 28, 33, 37, 38 and 47 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Owada et al (U.S. Patent No. 7,351,841) in view of Wobus et al (2008, Wobus A.M., Boheler K.R. (eds) Stem Cells. Handbook of Experimental Pharmacology, vol 174. Springer, Berlin, Heidelberg).
Regarding claims 1-2, 11, 14, 15, 17, 18, 21, 23-24, 33, 37, 38 and 47, Owada teaches compounds which increase platelets through stimulation of differentiation and proliferation of hematopoietic stem cells, megakaryocytic progenitor cells and megakaryocytes have the same basic backbone structure as the structure in part (I) of instant claim 1 (col. 1 lines 10-20 and 
Owada does not teach that the hematopoietic stem cells are differentiated from pluripotent cells or embryonic stem cells, or that a gene is introduced into the hematopoietic stem cells. Owada does not teach all of the variable groups together for the compound of formula (I). 
Regarding claims 1 and 25-26, Wobus teaches that the sac-like structure of from differentiating pluripotent embryonic stem cells is a source of cells of all three germ layers, and that embryonic stem cells can specifically differentiate into hematopoietic progenitor cells (see pages 37 and 56-57). Regarding claims 1 and 28, Wobus teaches that the polycomb group gene Bmi-1 promotes self-renewal of hematopoietic stem cells, and that when overexpressed, lead to massive self-renewal of the cells (see pages 229 and 240).
A person of ordinary skill in the art would have had a reasonable expectation of success in using Owada’s compound in formula I with any variation in variable groups to produce platelets because Owada specifically teaches that the core structure of formula I with various variable groups can be used to produce platelets. The skilled artisan would have been motivated to use Owada’s compound in formula I with any variation in variable groups to produce platelets because Owada specifically teaches that the core structure of formula I with various variable groups can be used to produce platelets.
It would have been obvious to combine Owada and Wobus use pluripotent stem cells to produce the hematopoietic stem cells, and to introduce Bmi-1 into said cells. A person of 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicant outlines two of the embodiments of the molecule in claim 1, and the core structure of the molecule taught by Owada. Applicant alleges that that L4  in the core structure of the molecule taught by Owada cannot be a thienyl group, citing to column 10. Applicant is narrowly only looking at one embodiment of Owada in this column. Not only does Owada state that L4 can be a thienyl group, Owada specifically exemplifies this in the structures shown in columns 572 and 573 of Owada. Similarly, applicant alleges that L1  in the core structure of the molecule taught by Owada cannot be a thienyl group. As the claims are not limited to a thienyl group at this position, it is assumed that applicant meant to alleges Owada does not teach a phenyl group at this position. Again, applicant is narrowly only looking at one embodiment of Owada. Not only does Owada state that L1 can be a phenyl group, Owada specifically 1  in the core structure of the molecule taught by Owada is not taught to be one of the claimed modifications to the molecule used in the claimed method. However, again, Owada exemplifies that the group L1  R1  in is a phenyl group substituted with a t-butyl group in the structure shown in column 615, and this is one of applicant’s preferred embodiments and is the embodiment claimed in dependent claims 14, 24, 37, 47 and 50. Therefore, this argument is not persuasive.
Applicant alleges that Wobus does not teach the use of the molecule used in the claimed method. However, the primary reference Owada is relied upon for rendering it obvious to use a molecule of the embodiments of the claims. 
  Applicant highlights that Wobus makes a statement that they could not exclude the possibility that the Bmi-1 could prevent differentiation. Applicant concludes that there is no motivation to introduce this gene into the cells. However, this statement in Wobus is merely a statement of something they could not rule out as a possibility. This is not a statement that Bmi-1 necessarily prevents differentiation as applicant appears to allege. As there is not evidence .   

Claims 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owada et al (U.S. Patent No. 7,351,841) in view of Wobus et al (2008, Wobus A.M., Boheler K.R. (eds) Stem Cells. Handbook of Experimental Pharmacology, vol 174. Springer, Berlin, Heidelberg) as applied to claims 1-2, 11, 14, 15, 17, 23-26, 28, 33, 37, 38 and 47 above, and further in view of Wilson et al (2004, Genes & Development 18:2747–2763; reference U).
The teachings of Owada in view of Wobus are discussed and relied upon above, and the teachings of Owada discussed above are specifically applied to claim 50.
Owada in view of Wobus do not teach that introducing c-Myc in Owada’s HSCs
Regarding claims 48-49, Wilson teaches that overexpressing c-Myc in HSCs promotes differentiation (see page 2755).
It would have been obvious to combine Owada in view of Wobus with Wilson to overexpress c-Myc in Owada’s HSCs. A person of ordinary skill in the art would have had a reasonable expectation of success in introducing c-Myc in Owada’s HSCs because Wilson establishes that c-Myc can be overexpressed in these cells. The skilled artisan would have been motivated to overexpress c-Myc in Owada’s HSCs because Wilson teaches that overexpressing c-Myc in HSCs promotes differentiation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Applicant alleges the limitations of the new claims are not obvious over the cited references. However, the newly cited Wilson reference renders these new claims obvious for the reasons stated above.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11, 14, 15, 17, 23-26, 28, 33, 37, 38 and 47 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.  9,328,085 (compound) or claims 1-109 of U.S. Patent No. 7,351,841 (compound), when either is taken in view of Wobus et al (2008, Wobus A.M., Boheler K.R. (eds) Stem Cells. Handbook of Experimental Pharmacology, vol 174. Springer, Berlin, Heidelberg).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the compound claimed patent ‘085 and ‘841 overlaps with the compounds employed in the instant method. 
A patent’s “disclosure may be used . . . to answer the question whether claims merely define an obvious variation of what is earlier disclosed and claimed.” AbbVie Inc. v. Mathilda & Terence Kennedy Inst. of Rheumatology Trust, 112 USPQ2d 1001, 1012 (Fed. Cir. 2014) (quoting In re Basell Poliolefine Italia S.P.A., 89 U.S.P.Q.2d 1030, 1036 (Fed. Cir. 2008)). 
Patent ‘085 teaches that the invention can be used to differentiate hematopoietic progenitor cells into megakaryocytes (see col. 15 lines 48-45).

 Methods of using the claimed compounds produce megakaryocytes from hematopoietic progenitor cells is therefore within the scope of each of the patent’s inventions. It is further noted that the specifications of the patents all teach preferred variations in the structure of the compound used in the conflicting claims, and these preferred variations overlap with the structure of the compound used in the pending claims. See Sun Pharm. Indus. Ltd. v. Eli Lilly & Co., 95 U.S.P.Q.2d 1797, 1798, 1803 (Fed. Cir. 2010) (holding that an application’s claims to a method of cancer treatment with a compound should have been subjected to an obviousness-type double-patenting rejection over a granted patent claiming the same compound and disclosing in the specification that the compound “demonstrated excellent oncolytic activity in standard cancer screens”).
The patents do not teach that the hematopoietic stem cells are differentiated from pluripotent cells or embryonic stem cells, or that a gene is introduced into the hematopoietic stem cells. 
Regarding claims 1 and 25-26, Wobus teaches that the sac-like structure of from differentiating pluripotent embryonic stem cells is a source of cells of all three germ layers, and that embryonic stem cells can specifically differentiate into hematopoietic progenitor cells (see pages 37 and 56-57). Regarding claims 1 and 28, Wobus teaches that the polycomb group gene Bmi-1 promotes self-renewal of hematopoietic stem cells, and that when overexpressed, lead to massive self-renewal of the cells (see pages 229 and 240).
It would have been obvious to combine either of the patents and Wobus use pluripotent stem cells to produce the hematopoietic stem cells, and to introduce Bmi-1 into said cells. A person of ordinary skill in the art would have had a reasonable expectation of success in using pluripotent stem cells to produce the hematopoietic stem cells, and to introducing Bmi-1 into 
Therefore, the invention as a whole would have been prima facie obvious as of the application's filing date.
Claims 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claims 1-25 of U.S. Patent No.  9,328,085 (compound) or claims 1-109 of U.S. Patent No. 7,351,841 (compound) in view of Wobus et al (2008, Wobus A.M., Boheler K.R. (eds) Stem Cells. Handbook of Experimental Pharmacology, vol 174. Springer, Berlin, Heidelberg), as applied to claims 1-2, 11, 14, 15, 17, 23-26, 28, 33, 37, 38 and 47 above, and when either is taken in further view of Wilson et al (2004, Genes & Development 18:2747–2763).
The teachings of the patents are discussed and relied upon above.
The patents do not teach that introducing c-Myc in the HSCs
Wilson teaches that overexpressing c-Myc in HSCs promotes differentiation (see page 2755).
It would have been obvious to combine either of the patents with Wilson to overexpress c-Myc in the HSCs. A person of ordinary skill in the art would have had a reasonable expectation of success in introducing c-Myc in the HSCs because Wilson establishes that c-Myc can be overexpressed in these cells. The skilled artisan would have been motivated to overexpress c-Myc in theHSCs because Wilson teaches that overexpressing c-Myc in HSCs promotes differentiation.
.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant relies on their arguments above regarding Owada and Wobus to traverse the rejection over U.S. Patent No. 7,351,841 (Owada reference). However, as applicant’s arguments above were not persuasive, this argument is not persuasive. Applicant does not present any arguments directed towards U.S. Patent No.  9,328,085.
Applicant alleges the limitations of the new claims are not obvious over the cited references. However, the newly cited Wilson reference renders these new claims obvious for the reasons stated above.
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653